NUMBER 13-20-00007-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

                    IN RE PATRICK DIXON
____________________________________________________________

               On Petition for Writ of Mandamus.
____________________________________________________________

                               MEMORANDUM OPINION

               Before Justices Benavides, Hinojosa, and Tijerina
                  Memorandum Opinion by Justice Hinojosa 1

        Relator Patrick Dixon, proceeding pro se, filed a petition for writ of mandamus in

the above cause on January 6, 2020. Through this original proceeding, relator seeks to

vacate his judgment of conviction and dismiss the underlying indictment in trial court

cause number 13-CR-2580-C in the 94th District Court of Nueces County, Texas.

Relator has already challenged this conviction by direct appeal. See Dixon v. State, No.

13-14-00493-CR, 2014 WL 5314484, at *1 (Tex. App.—Corpus Christi–Edinburg Oct. 16,



        1 See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions); id. R. 52.8(d)

(“When granting relief, the court must hand down an opinion as in any other case,” but when “denying relief,
the court may hand down an opinion but is not required to do so.”).
2014, no pet.) (mem. op. per curiam, not designated for publication); see also In re Dixon,

No. 13-19-00248-CR, 2019 WL 2281535, at *1 (Tex. App.—Corpus Christi–Edinburg May

29, 2019, orig. proceeding) (mem. op., not designated for publication); In re Dixon, No.

13-19-00227-CR, 2019 WL 2167955, at *1 (Tex. App.—Corpus Christi–Edinburg May 17,

2019, orig. proceeding) (mem. op., not designated for publication). We dismiss relator’s

petition for writ of mandamus for lack of jurisdiction.

       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both requirements, then the petition for writ of mandamus should be denied. State ex

rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).    It is the relator’s burden to properly request and show entitlement to

mandamus relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.]

1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus must show

himself entitled to the extraordinary relief he seeks.”). In addition to other requirements,

the relator must include a statement of facts supported by citations to “competent

evidence included in the appendix or record,” and must also provide “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52.3. The relator must furnish an

appendix or record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); id. R. 52.7(a) (specifying the required

contents for the record).

                                              2
       Relator’s petition for writ of mandamus fails to meet the foregoing requirements

and, moreover, represents a collateral attack on relator’s felony conviction.          “Under

Texas law, the sole method for a collateral attack on a felony conviction is through an

application for a writ of habeas corpus.” In re Harrison, 187 S.W.3d 199, 200 (Tex.

App.—Texarkana 2006, orig. proceeding). “Texas courts of appeals only have habeas

jurisdiction in situations where a relator’s restraint of liberty arises from a violation of an

order, judgment, or decree previously made by a court or judge in a civil case.” In re

Reece, 341 S.W.3d 360, 364 n.3 (Tex. 2011) (orig. proceeding). Thus, courts of appeals

do not have original habeas corpus jurisdiction in criminal matters. See TEX. GOV’T CODE

ANN. § 22.221(d); In re Spriggs, 528 S.W.3d 234, 236 (Tex. App.—Amarillo 2017, orig.

proceeding); In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.] 2016,

orig. proceeding).

       The Texas Code of Criminal Procedure vests original jurisdiction to grant a writ of

habeas corpus in a criminal case in the Texas Court of Criminal Appeals, the district

courts, the county courts, or a judge in those courts. See TEX. CODE CRIM. PROC. ANN.

art. 11.05; In re Ayers, 515 S.W.3d at 356. And, only the Texas Court of Criminal

Appeals has jurisdiction to grant relief in final, post-conviction felony proceedings. See

TEX. CODE CRIM. PROC. ANN. art. 11.07; Ater v. Eighth Court of Appeals, 802 S.W.2d 241,

243 (Tex. Crim. App. 1991) (orig. proceeding); In re Williams, 584 S.W.3d 500, 500 (Tex.

App.—Tyler 2018, orig. proceeding) (per curiam); In re Briscoe, 230 S.W.3d 196, 196–97

(Tex. App.—Houston [14th Dist.] 2006, orig. proceeding) (per curiam); In re Harrison, 187
S.W.3d 199, 200 (Tex. App.—Texarkana 2006, orig. proceeding); see also Padieu v.

Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 118 (Tex. Crim. App. 2013) (orig.




                                              3
proceeding). Therefore, this Court is without jurisdiction to consider relator’s petition

insofar as it effectively requests habeas corpus relief.

       The Court, having examined and fully considered the petition for writ of mandamus

and the limited record provided, is of the opinion that we lack jurisdiction over the relief

sought. Accordingly, we dismiss the petition for writ of mandamus for want of jurisdiction.



                                                               LETICIA HINOJOSA
                                                               Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of January, 2020.




                                             4